DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 04/27/2020 has been entered. Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 are pending and are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22 recites the limitation “the value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 31, the meaning of “CAD” is unclear. This could be overcome by spelling-out the acronym the first time used in each independent claim.
Claim 32 recites the limitation “the value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 21, 25-27, 30-31, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10679756 (Hanson et al.) in view of US 2018/0342028 (Huber et al.).

Regarding Claim 21, Hanson teaches a computer-aided dispatch (CAD) system ([C.8:L.4-5] FIG. 7 illustrates an example automated dispatcher-based system 700) comprising: a CAD database storing CAD data ([C.3:L.47-50]The remote servers 160 be employed to store…based upon health and wellness events, or other data collected about each monitored user and location); and
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an agent hoster subsystem and a notification subsystem (FIG. 1 illustrates an example system 100, which includes one or more remote servers 160. [C.3:L.47-50] The remote servers 160 may be employed to store, process, and initiate actions based upon health and wellness events, or other data collected about each monitored user and location. [C.8:L.5-7], The system 700 may be included in the system 100 and may be used in performing configuration, notification, and/or automation actions…[C.8:L.15-16],The system 700 may include a dispatcher 710, a broadcaster 720, and a commander 730. [C.9:L.49-56] Apparatus implementing these techniques may include a computer processor, and a computer program product tangibly embodied , wherein:
the agent hoster subsystem is configured to communicate with a plurality of Intelligent Agents, each Intelligent Agent configured to perform a distinct dispatch -related analysis of the CAD data and to produce dispatch-related notifications based on such analysis autonomously without being queried ([C.3:L.47-55], remote servers 160 employed to store, process, and initiate actions based upon health and wellness events, or other data collected about each monitored user and location. The remote servers 160  capture or accept data from other data sources, such as from other remote servers or devices connected via communication network. For example, data may be captured or accepted from electronic medical records to provide additional context for artificially intelligent processes [i.e., a plurality of Intelligent Agents]. [C.6:L.33-37], evaluates collected data. …evaluates recently detected behaviors against the created models to determine whether the recently detected behaviors are consistent with the models or suggest a change that may indicate a problem. [C.7:L.32] Alerts [i.e., notification] may be generated from classification results); and
the notification subsystem is configured to … selectively present notifications to the given user ([C.8:L.58-61] The broadcaster 720 [i.e., the notification subsystem] notify the desired party, by a prescribed communication 
While, as aforementioned, Hanson teaches selectively present notifications to the given user, however, Hanson does not explicitly teach, but Huber teaches determine, based at least in part on feedback received from a given user, which types of notifications the given user wants to receive and to selectively present notifications to the given user based at least in part on the determination of which types of notifications the given user wants to receive ([⁋ 0081], the data management platform obtains user interface rules that were previously configured for an account. The user interface rules define aspects of the user interfaces to be displayed for first responders associated with that particular account. …on an account-by-account basis, different accounts can configure user interfaces to present information they choose to see in the manner they chose to see it. …each account be presented with only the types of information they deem relevant and are interested in seeing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Huber teaching of determine, based on the user interface rule, the user interface to be displayed to present information user choose to see in a manner they chose to see 

Regarding Claim 25, Hanson does not teach, however Huber teaches a system according to claim 21, wherein the notification system classifies notifications based on feedback from the given user to determine which types of notifications the given user wants to receive ([⁋ 0081], the data management platform obtains user interface rules that were previously configured [e.g., based on the user feedback or choice during onboarding process] for an account. The user interface rules define aspects of the user interfaces to be displayed for first responders associated with that particular account. …on an account-by-account basis, different accounts can configure user interfaces to present information they choose to see in the manner they chose to see it. …each account be presented with only the types of information they deem relevant and are interested in seeing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Huber teaching of determine, based on the user interface rule that was configured by the user during onboarding process, the user interface to be displayed to present information user choose to see in a manner they chose to see it, because it would 

Regarding Claim 26, Hanson teaches a system according to claim 25, wherein the notification system uses a machine learning filter that uses characteristics of previous notifications and user feedback associated with such previous notifications to determine which types of notifications the given user wants to receive ([C.6:L.28-35], evaluates recently detected behaviors against the created models to determine whether the recently detected behaviors are consistent with the models or suggest a change that may indicate a problem… data may be evaluated against statistical parameters of single-user historic data [C.8:L.19-20, 52-53], receive an actionable trigger…broadcaster notify the desired party. [C.8:L.67 to C.9:L.5] a user may acknowledge receipt of notification and enter a descriptive text string to communicate and clarify information pertaining to the event. The responses/annotations [i.e., feedback] may be used to train machine learning mechanisms for automated detection of anomalous events).

Regarding Claim 27, Hanson does not explicitly teach, however, Huber teaches a system according to claim 21, wherein the notification system is configured to learn notification preferences separately for a plurality of users ([⁋ 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Huber teaching of provide user interface associated with a particular account, by learning the choice of user account-by account basis , because it would have enabled the system to allow personalize the user interface and present information for a particular user based on the particular user’s choice.

Regarding Claim 30, Hanson teaches a system according to claim 21, wherein at least one of the Intelligent Agents is a machine-learning Intelligent agent that is retrained based on the user feedback ([C.9:L.30-45], the systems may be trained to learn proper responses to observed phenomena. For example, a user's annotations and responses could be applied to validate the detection of events and further train the system 100 to elicit desired actions. FIG. 8 illustrates an example learning mechanism 800. The learning mechanism 800 may be included in the system 100. The learning mechanism 800 may control the system synthesis, evaluation, and action stages to increase system efficiency and 

Claims 31, 35-37 and 40 are rejected under the same rationale as Claims 21, 25-27 and 30, respectively.

Claims 22-23 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Huber further in view of US 2017/0208021 (Ingram et al.).

Regarding Claim 22, Hanson in view of Huber do not teach, however Ingram teaches a system according to claim 21, wherein notifications presented to the given user provide a mechanism for the given user to provide feedback regarding the value of the notification to the given user ([⁋ 0024], Data may also be collected by the system based on responses to nudge messages that sent to the user. For example, the system may solicit feedback on a nudge message that is sent to the user (“did you like this image?” or “click here to stop sending me nudges like this” or by use of like and dislike icons) and record response received from .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson and Huber with Ingram in order to provide a mechanism to provide feedback on a message, because it would allow learning user choice by gather information from the user.

Regarding Claim 23, Hanson in view of Huber do not teach, however Ingram teaches a system according to claim 22, wherein the feedback comprises a like/dislike indication ([⁋ 0024], Data may also be collected by the system based on responses to nudge messages that sent to the user. For example, the system may solicit feedback on a nudge message that is sent to the user (“did you like this image?” or “click here to stop sending me nudges like this” or by use of like and dislike icons) and record response received from the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson and Huber with Ingram in order to provide a mechanism to provide feedback on a message, because it would allow learning user choice by gather information from the user.

Claims 32 and 33 are rejected under the same rationale as Claims 22 and 23.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Huber and Ingram further in view of US Patent No.10791084 (Bhagwan et al.)

Regarding Claim 24, Hanson in view of Huber and  Ingram do not teach, however, Bhagwan teaches a system according to claim 22, wherein the feedback comprises a value rating ([C.20:L.45-50], electronic message comprises rating user interface element that is selectable by the user to rate the electronic message. [Fig. 5, C.20:L.58-60] a user interface element 502, which is selectable by the user to input an explicit (or express) rating of the electronic message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson, Huber and  Ingram with Bhagwan in order to provide a mechanism to allow the user to provide rating on a message, because it would allow evaluating the importance of a message.

Claim 34 is rejected under the same rationale as Claim 24.

s 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Huber further in view of US 2002/0116463 (Hart).

Regarding Claim 28, Hanson in view of Huber do not teach, however, Hart teaches a system according to claim 21, wherein the notification system is configured to intentionally present a number of unwanted notifications to the given user  so that the given user can continue providing feedback on such notifications ([⁋ 0012], identify an e-mail message as potentially unwanted then it is forwarded to its addressee together with a prompt that allows the addressee to provide feedback as to whether or not in their opinion the e-mail is an unwanted e-mail message. [⁋ 0013] To facilitating such feedback provides voting buttons to allow the addressee to give their feedback. [⁋ 0037], If the e-mail message is a potentially unwanted E-mail message, then it is encapsulated within an HTML mail message with voting buttons added to the bottom of the mail message to enable a recipient to provide feedback as to whether or not that encapsulated mail message is in fact an unwanted mail message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson and Huber with Hart in order to provide a voting button to get feedback from user on a message, whether the message is an unwanted message, because it would enable the load of 

Claim 38 is rejected under the same rationale as Claim 28.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Huber further in view of US 2016/0253089 (Lee et al.).

Regarding Claim 29, Hanson in view of Huber do not teach, however, Lee teaches a system according to claim 21, wherein the notification system is configured to associate a number of related notifications and to selectively present either all of the related notifications or none of the related notifications ([⁋ 0146], the notification service reflect a counter determined to update the integration notification UI. For example, when the counter of the category “Jane/message” is “3”, update the integration notification UI to display “three messages are received from Jane” through the integration notification UI. display the updated integration notification UI through the display. [⁋ 0167], the notification page may display an item of an event related to the notification data displayed on the notification page or the number of pieces of notification data, that is, a counter. when the number of pieces of notification data of the corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson and Huber with Lee in order to provide a number of related notifications and present all or some of the related notifications, because it would enable classifying one or more notifications according to each target registered in contacts and providing the classified notifications to a user [see, Lee ⁋ 0002].

Claim 39 is rejected under the same rationale as Claim 29.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448      
                                                                                                                                                                                        /LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448